UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6769


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RASHARD J. BROWN, a/k/a Turnt, a/k/a Shard,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:17-cr-00062-MHL-1)


Submitted: October 14, 2021                                   Decided: October 19, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rashard J. Brown, Appellant Pro Se. Jacqueline Romy Bechara, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rashard J. Brown appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. Having reviewed the

record and finding no reversible error, we affirm the decision of the district court. See

United States v. Brown, No. 3:17-cr-00062-MHL-1 (E.D. Va. Apr. 30, 2021). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2